Citation Nr: 0821261	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  99-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to January 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  (The veteran later relocated to an area 
served by the RO in St. Petersburg, Florida, from which this 
appeal originates.)  


FINDING OF FACT

Evidence indicates the veteran's hearing impairment has not 
warranted a designation higher than Level I under Table VI.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (prior to and after June 10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In June 2007, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing notice of what the evidence 
needed to demonstrate, of his and VA's respective duties in 
obtaining evidence, and of the types of relevant evidence 
that he should provide, or ask the VA to obtain.  The June 
2007 letter also informed the veteran that disabilities are 
rated on the basis of diagnostic codes and the veteran was 
told of the need to present evidence to meet the rating 
criteria and to establish an effective date of an award.  The 
veteran was also informed that the evidence considered when 
determining the appropriate disability rating would include 
evidence pertaining to the condition's impact on employment; 
the nature, severity, and duration of the condition; and how 
the symptoms affect the veteran's ability to work and the 
veteran in general.  Although the June 2007 notice letter 
postdated the initial adjudication, no prejudice resulted as 
the claims were subsequently readjudicated without taint from 
the prior decision.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

The specific rating criteria for evaluating hearing loss and 
how (based on what symptomatology) each rating percentage is 
assigned were provided to the veteran in the September 1998 
Statement of the Case.  Although the veteran was not sent an 
independent letter providing notice of this information, the 
records indicates that no prejudice resulted.  The claim was 
readjudicated after this notice was provided, the veteran was 
able to effectively participate extensively in the appeals 
process, and the veteran had ample time to submit evidence.  
The evidence indicates that the veteran was fully aware of 
what was necessary to substantiate this claim.  

VA has also done everything reasonably possible to assist the 
veteran with respect to this claim, such as obtaining medical 
records and providing VA examinations.  Consequently, the 
Board finds that the duty to notify and assist has been 
satisfied without prejudice.  

Hearing Loss

For historical purposes, it is noted that service connection 
was established for hearing loss by the RO in a January 1980 
decision, based on evidence of high frequency hearing loss at 
separation, and a noncompensable percent disability 
evaluation was assigned based on a review of the relevant 
contemporaneous evidence of record.  The veteran seeks a 
compensable rating for hearing loss.  

Effective June 10, 1999, during the pendency of this appeal, 
the rating criteria for hearing impairment and the ear were 
amended.  The amendment does not affect the analysis of this 
claim, however.  The method of determining the rating 
percentage for hearing impairment remained the same after the 
amendment; only criteria pertaining to circumstances 
inapplicable here were changed.  See 38 C.F.R. § 4.86 (2007) 
(the veteran's pure tone threshold is not 55 decibels or more 
at any frequency lower than 4000 Hertz).  Consequently, the 
discussion below will not distinguish between the "new" and 
"old" rating criteria.

An April 1996 audiological record reports that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
30
LEFT
10
5
5
10
10

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.

A May 1997 VA examination record reports pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
35
LEFT
15
20
10
15
20

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  

A March 2000 VA examination record reports pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
10
15
10
20
10

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 100 percent in the left ear.

A January 2003 VA examination record reports pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
35
LEFT
20
5
10
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

An April 2003 VA examination record reports pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
30
LEFT
20
20
30
20
30

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.

A September 2003 VA examination record reports pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
25
35
LEFT
5
5
5
10
25

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  

A September 2007 VA examination record reports pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
40
LEFT
15
10
15
25
30

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.

Pursuant to 38 C.F.R. § 4.85, Table VI and Table VII 
(Diagnostic Code [DC] 6100) the veteran is entitled to a 0 
percent rating.  Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average.  Table 
VII then provides a rating percentage based on the two 
designations.  Each of the foregoing audiogram findings 
warrant a designation of Roman Numeral I for each ear, which 
corresponds to a noncompensable rating.  Application of these 
tables is mechanical; there is no discretion.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  Consequently, a 
compensable rating for bilateral hearing loss is not 
warranted.


ORDER

A compensable rating for hearing loss is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


